Scott, J., concurring: In order for a petition to be timely as to both a husband and wife, the intent of each to petition for a redetermination of tax must be shown by the timely received document which we file as a petition. Here, the facts show that the notice of deficiency, which was addressed to both the husband and wife, was attached to the letter to the Court which we filed as a timely petition. Although the letter was not captioned, it asked for "your consideration of this case” in the sentence following the statement that the deficiency notice was enclosed. To me this shows an intent gleaned from the "imperfect petition” timely filed, that the "petition” was that of the husband and wife. Therefore, this case is similar to John L. Brooks, 63 T.C. 709 (1975). Accordingly, I interpret the majority opinion as holding that had the intent of both husband and wife to be petitioners not been present in the timely filed "petition,” we would not have concluded that such intent existed because of an expression of the wife’s intent after expiration of the 90-day period allowed by statute for filing a petition. Tannenwald, J., agrees with this concurring opinion.